UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
KIMBERLY DORA KINNEY,
individually and as Next Friend Case No. 16-cv-14042

of B.K., a Minor,
J.K., a Minor, and
M.E., a Minor, Paul D. Borman
United States District Judge

Plaintiff

V.

DOUG WALTERS,
Defendant.

/

 

OPINION AND ORDER GRANTING (1) PLAINTIFFS’ MOTION FOR
APPROVAL OF SETTLEMENT, ATTORNEY FEES, AND COSTS

(ECF NO. 37) AND (2) PLAINTIFFS’ MOTION FOR ORDER OF APPROVAL
OF SETTLEMENT, ATTORNEY FEES AND COSTS ONLY (ECF NO. 45)

This is a diversity action for negligence in which the Plaintiff Kimberly Dora

 

Kinney and her three minor children, B.K., J.K., and M.E., were injured in an
automobile accident involving a vehicle driven by the Defendant, Doug Walters. The
parties have reached a settlement and the matter is now before the Court on a motion
to approve the settlement. On January 24, 2019, the Court appointed a Guardian Ad
Litem, Les Braverman, Esq., to serve on behalf of the minor children for the purpose

of reviewing the fairness of a proposed settlement of the case. (ECF No. 34.) On
January 25, 2019, Plaintiffs filed a Motion for Order of Approval of Settlement,
Attorney Fees, and Costs and Distribution (ECF No. 37). On May 3, 2019, Plaintiffs
filed a separate Motion for Order of Approval of Settlement, Attorney Fees and Costs
Only (ECF No. 45). The Court held a hearing on the motions on May 20, 2018, at
which the Guardian Ad Litem, as well as the Plaintiff Kimberly Kinney and her three
minor children, appeared and were questioned by the Court regarding the terms of the
proposed settlement. For the reasons that follow, the Court has approved the
settlement, the proposed distribution of proceeds, and the payment of attorneys’ fees
and costs, as well as the payment of the fee for the Guardian Ad Litem. The
confidential terms of the settlement are set forth in a separate Sealed Order entered
this same day.

In a case involving minor children, the Court is required to make an
independent determination that any proposed settlement is in the best interests of the
minor children. See Knight-Stanner v. Pruitt, No. 08-cv-949, 2010 WL 432424, at
*] (W.D. Mich. Jan. 26, 2010) (citing Green v. Nevers, 111 F.3d 1295, 1301 (6th Cir.
1997)). In connection with its review of the proposed settlement in this case, the
Court requested and received the independent report of the Guardian Ad Litem, who
has thoroughly reviewed the details of the settlement, and finds that the overall

settlement is fair, that the majority of the proceeds are being paid to the minor
children, that the proposed distribution of funds is fair given the nature of the injuries
sustained, and that the requested contingency fee of 1/3 of the settlement proceeds in
also fair and reasonable. The proceeds were divided based on the severity of the
children’s injuries and structured in consideration of their respective ages. Each of
the minors will be receiving their proceeds in the form of a structured settlement,
which the Guardian Ad Litem has reviewed with the mother, who was given several
options to choose from regarding the structure of the payout to each minor child.
Each minor’s structure takes into account funding a college education, allocates
additional funds for purchasing a home and/or other necessities at the end of their
education. The Guardian Ad Litem, having reviewed the underlying medical records
and the details of the proposed settlement, finds that the distribution to each minor
fairly compensates them for the injuries they received. The Guardian Ad Litem has
also reviewed in detail the itemized costs of the Plaintiffs’ law firm and finds that all
costs were reasonable and necessary for the successful prosecution of the case.

At the May 20, 2019 hearing, the Guardian Ad Litem appeared and confirmed
the findings and opinions set forth in his Report. PlaintiffKimberly Kinney appeared
with her minor children and expressed her understanding of and consent to the terms
of the settlement agreement and proposed distribution of proceeds, including the

proposed attorneys’ fee and costs. The Court finds that the proposed settlement and
distribution is fair and reasonable and is in the best interests of the minor children.

The Court has entered a Sealed Order this same day that sets forth the
confidential underlying terms of the settlement. The parties shall prepare and file a
stipulation of dismissal with prejudice signed by all counsel for all parties who have
appeared once all releases and other settlement documents have been executed. See
Fed. R. Civ. P. 41(a)(1 )(A)(ii). See also Kiel v. Barton, No. 09-cv-15053, 2011 WL
13206189 (E.D. Mich. Jan. 31,2011). Because the Court has issued its determination
that the settlement is in the best interests of the minor children, the stipulated
dismissal shall be self-executing and will dismiss this action without need of further
order of the Court. See Kiel, 2011 WL 13206189 (citing Green, 111 F.3d at 1301).

Accordingly, the Court GRANTS the motions to approve the settlement, the
distribution of proceeds, and the payment of attorneys’ fees and costs, and payment
of the requested fee to the Guardian Ad Litem.

IT IS SO ORDERED. rs

[2 py —

Paul D. Borman
United States District Judge

 

Dated: MAY 22 2019
